


110 HR 4689 IH: Disaster Rebuilding Assistance Act of

U.S. House of Representatives
2007-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4689
		IN THE HOUSE OF REPRESENTATIVES
		
			December 13, 2007
			Ms. Loretta Sanchez of
			 California (for herself and Mrs.
			 Tauscher) introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Robert T. Stafford Disaster Relief and
		  Emergency Assistance Act to increase the maximum amount of assistance to
		  individuals and households, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Disaster Rebuilding Assistance Act of
			 2007.
		2.Disaster
			 relief
			(a)In
			 generalSection 408(h)(1) of
			 the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5174(h)(1)) is amended—
				(1)by striking $25,000 and
			 inserting $50,000; and
				(2)by inserting
			 before the period at the end the following: , except that the President
			 may increase the amount of financial assistance that may be received under this
			 section for an individual or household residing in a State or political
			 subdivision of a State with a high cost of living (as determined by the
			 President).
				(b)Effective
			 dateThe amendments made by
			 this Act shall apply to any major disaster (as that term is defined in section
			 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42
			 U.S.C. 5122)) declared on or after October 21, 2007.
			
